       Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 1 of 24


     Annette Shaughnessy
 1   2115 Kawana Springs Rd.,#1208
     Santa Rosa, CA 95404
2    707-799-4869;
     amshaughnessv@,gmail.com
3
     Pro Se Plaintiff
                                                               DEC 2 021]18                Q
4                                                             SUSAN Y. SOONG
                                                            CLERK, U.S, DISTRICT COURT
5                                                        NORTHERN DISTRICT OF CALIFORNIA


6
                                  UNITED STATES DISTRICT COURT
7
                               NORTHERN DISTRICT OF CALIFORNIA
8
                                       SAN FRANCISCO DIVISION
9

10

11
     ANNETTE SHAUGHNESSY
                                                     O* 18 7663 EDL
                        In Pro Per Plaintiff,           COMPLAINT
12
            vs.
13   AT&T,a corporation (in its capacity as             JURY TRIAL            YESX         NO
     employer, plan sponsor, plan administrator,
14   and fiduciary for the AT&T WEST
     PENSION PLAN; AT&T WEST
15   PENSION PLAN (a bargained for pension
     trust); FIDELITY INVESTMENTS,(in its
16   capacity as both non-fiduciary and de facto
     administrator of THE AT&T WEST
17   PENSION BENEFIT PLAN),
18                      Defendants.

19

20                                              INTRODUCTION

21          Plaintifffiles this complaint against AT&T to request that her lump-sum pension benefit,
22   that was intentionally and willfully denied to her in 2012, be paid to her plus interest. Plaintiff is
23   a former AT&T employee and pension plan participant who voluntarily terminated employment
24   in 2012. Plaintiif having used both medical and family leave toward the end of her employment.
25   Ms. Shaughnessy, having asked for a job position off the phones due to headset sensitivity, was
26   resignrf her position after being employed from August 2003 to February 2012. Following
27   termination from employment, Plaintiff did not receive a benefits package letter from defendant
28   as AT&T claimes. Instead, sometime in and around mid-April, Plaintiff received a single letter

                                  COMPLAINT             Page 1 of II
          Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 2 of 24



 1   from AT&T asking Plaintiffto "call in to take advantage of your pension benefit." Plaintiff
2    immediately contacted Fidelity Investments by phone and also logged on to the NetBenefits.com
3    website, as instructed, to exercise her benefit. The NetBenefits website operated by Fidelity,
4    while having 401k information, lacked any reference to Plaintiff having a pension benefit.

5    Plaintiff requested on the phone to a Fidelity employee that she would like to take her benefit as a
6    lump-sum which a participant can elect according to the AT&T Summary Plan Description, the
7    Fidelity employee refused and told Plaintiffshe qualified for a "$130.00 per month annuity." At
8    the time. Plaintifffaintly recalls she was told by Fidelity she only had 60 days from the date of

9    her separation from the company to exercise the lump-sum, different from the "90-days" a plan

10   participant has per the Summary Plan Description and different from the "90-days" the AT&T

11   Plan Benefit Committee stated in their final appeal denial letter(Exhibit 1). Defendant AT&T

12   acknowledges that Plaintiff called in to Fidelity during the month April and May 2012, well

13   within the 90-day period allotted time to opt for the lump-sum. On at least two occasions in April

14   and May,Plaintiff called in to ask about the lump-sum distribution of her pension benefit; or to

15   ask what her benefit would be when she turned 65 years ofage, and she was told by the AT&T

16   dedicated Fidelity employee,"I don't have that information." Defendant offered Plaintiff a single

17   pension benefit option, a $130.00 per month annuity, the lowest cost pension benefit the
18   defendant could offer to a participant. To date, AT&T's West Pension Plan Administrator's have

19   repeatedly refused to comply with Plaintiff requests for an estimate in writing of what the lump-

20   sum benefit would have been as of her date oftermination, 02/23/2012. Plaintiff estimates that the

21   lump-sum would have been $80,000.00.(See Exhibit 2.)

22                                    JURISDICTION AND VENUE

23   1.      Subject Matter Jurisdiction. This Court has subject matterjurisdiction over this action
24   pursuant to 28 U.S.C.§ 1331 and ERISA § 502(a), 29 U.S.C. § 1132(a).

25   2.      Personal Jurisdiction. This Court has personal jurisdiction over Defendant because it

26   transacts business in, and has significant contacts with, this District, and because ERISA provides

27   for nationwide service of process. See ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).

28   3.       Venue. Venue is proper in this district pursuant to ERISA § 502(e)(2), 29 U.S.C. §

                                  COMPLAINT           Page 2 of 11
      Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 3 of 24



1    1132(e)(2), for at least the following reasons:

2           (a)     Defendant may be found in this district, as it transacts business in, and/or has
3    significant contacts with this District including because its participants earned and/or eam some
4    or all oftheir pension credits and receive(d)their pension payments in this District; and/or

5           (b)     The alleged breaches took place in this District because Plaintiff Shaughnessy was
6    denied benefits sought through this action should have received those benefits in this District.
7                                     STATUTE OF LIMITATIONS

8    4.     Plaintiffclaims a "tolling of statute oflimitations" for the ERISA causes of action due to
9    the fact that Plaintiff did not become aware of defendant concealment/denial of benefits until

10   January 2018 after Plaintiff had learned about her legal rights and decided to revisit the issue with
11   Fidelity Investments. Plaintiffthen, upon learning ofthe deliberate misleading information, filed
12   an administrative dispute with AT&T West Pension Plan on February 12,2018. The West Plan
13   made a final denial decision ofPlaintiffs appeal in a letter to Plaintiff dated September 26,2018.
14   5.     Plaintiffs delay in filing a legal claim was due to defendants intentional, material

15   misrepresentation upon which the plaintiff reasonably, and without knowledge, relied on from
16   2012 to 2018. At no time in 2012,following termination from employment, did Plaintiff receive
17   an "Accrued Benefits" statement as defendant claims; only a brief letter urging Plaintiffto call in

18   to "take advantage of your benefit."

19   6.     Defendant, as plan administrator and per their final appeal denial letter dated 9/26/2018,
20   wrote that"no legal action may be commenced or maintained against the Plan or its
21   administrators more than five years after the date" oftheir letter to Plaintiff.
22                                  INTRADISTRICT ASSIGNMENT

23   7.     Because this lawsuit arose in Sonoma County, it should be assigned to the San Francisco

24   Division ofthis Court.

25                                                PARTIES

26   8.     Plaintiff Annette Shaughnessy is a former employee of AT&T Company where she served
27   as a call center representative and service representative beginning in August of2003. Plaintiff

28   became a vested pension plan participant after 5 years ofemployment in 2008. Plaintiff has a

                                  COMPLAINT             Page 3 of 11
       Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 4 of 24



 1   vested and guaranteed, collectively bargained for pension benefit and is a participant AT&T West
2    Pension Program,as defined in ERISA § 3(7), 29 U.S.C. 1002(7). Ms. Shaughnessy terminated

3    her employment with AT&T on 2/23/2012 with vested, bargained for benefits as part ofthe West
4    Pension Plan. Plaintiff was a participant in the West Pension Plan,as defined in ERISA § 3(7),

5    29 U.S.C. 1002(7), during her employment with AT&T. Plaintiff continues to have a colorable
6    claim for benefits against the West Pension Plan; against AT&T executive management;the
7    AT&T Corporation is liable for any and all benefit obligations owed by the West Pension Plan.

8    9.     Defendant AT&T West Pension Plan is an "employee pension benefit plan," within the
9    meaning ofERISA § 3(2)(A),29 U.S.C.(2)(A) and is a "defined benefit plan," within the

10   meaning ofERISA § 3(35),29 U.S.C. §1002(35).

11   10.    Defendant Fidelity Investments acts as a contracted third-party plan administrator ofthe
12   AT&T West Pension Plan. Fidelity has a team dedicated to working solely with AT&T plan

13   participants, as such. Fidelity Investments was acting as a de-facto plan administrator when they

14   denied Plsdntiffthe right to exercise her right to benefits..

15   11.    Department ofLabor Regulation Publication "Questions and Answers relating to fiduciary

16   responsibility under the Employee Retirement Income Security Act of 1974," updated July 10,
17   2010. This publication states that certain positions, if persons act in a manner that indicates

18   discretionary decision making,that action by its very nature would carry fiduciary status. (29
19   C.F.R.§ 2509.75-8 at D-3.)

20                                      FACTUAL ALLEGATIONS

21   A.     Defendants Had a Duty Not to Mislead Pension Plan Participants

22             Plaintiff Mislead by AT&T Human Resources upon termination from Job

23   12.    On February 23,2012, Plaintiff voluntarily terminated her employment fi*om

24   approximately 8     years at AT&T since Plaintiff could not return to her call center position, and
25   no other job was available. Plaintiff elected to resign.

26   13.     In February 2012,Plaintiff received correspondence fi-om defendant AT&T,asking her to

27   call to speak with a human resources manager about her employment status. Plaintiff called the

28   specifiedphonenumberfor AT&T human resources on February 23^*', 2012. The human

                                  COMPLAINT             Page 4 of 11
       Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 5 of 24



 1   resources manager instructed Plaintiff to review and sign documents to complete the employment
2    termination process.

3    14.    After the initial discussion, the human resources staff manager then told Plaintiff she
4    would "look up to see what she qualified for," after a moment,the manager then specifically told

5    Plaintiff she qualified for "$130.00 month."

6

7     B.      Plaintiff mislead by Fidelity AT&T Dedicated Representatives & Acting Under the

8           Advice and Guidance of AT&T Executives, Sponsors & Plan Administrators"

9    15.    In April of2012,Plaintiff received a general letter from AT&T following termination

10   from employment that invited her to call in to Fidelity to '*take advantage of your benefit."

11   Plaintiff called immediately the same or next day after receipt ofthe letter to the Fidelity number
12   provided and spoke with an AT&T dedicated Fidelity representative. The representative told

13   Plaintiffthat she qualified for a $130.00 benefit.

14   16.    When Plaintiff asked about a lump-sum,the Fidelity representative said she had not called

15   within the "60 day" window to qualify for that benefit. When Plaintiff asked what the pension

16   benefit would be at age 65 or normal retirement age,the representative responded,"I don't have

17   that information." Plaintifffound the Fidelity representative's verbal responses to questions to be

18   halting and delayed, as if she was being coached in what to say by someone nearby.

19   17.    In 2012,Plaintiff had an AT&T benefits online account with Fidelity Investments that she

20   held a 401k investment. Plaintiff performed many transactions within this website in 2012

21   following termination of her employment.
22   18.    At no time did the AT&T benefits website have a "tab" for accrued pension benefit nor

23   did offer any information at all regarding pension benefits. Both ERISA and the Code of Federal
24   Regulations require corporations provide pension plan participants information about their
25   benefits periodically and upon termination.

26   C.     Defendant Had a Dutv to Provide Pension Benefit Statements Periodicallv & Upon

27   Termination from Emplovment

28   19.    Plaintiff did not receive any correspondence stating what her accrued benefits were

                                  COMPLAINT               Page 5 of 11
       Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 6 of 24



 1   following termination from AT&T as required under law. Plaintiff did not receive an "Accrued
2    Benefit" statement from AT&T at any time while employed with the company.
3    20.    Plaintiff had received the Summary Plan Description("SPD")but wasn't clear on how the
4    plan description applied to her because it said nothing about early retirement for those employees

5    working less than 20 years for the company.

6    D.     Defendant AT&T Has A Duty to Adhere to the Pension Plan Documents

7    21.    Beginning in February 23, 2012 with Plaintiffs conversation with the AT&T human

8    resources manager about pension benefits, continuing with the interactions with Fidelity

9    Investments and their AT&T dedicated representatives in April 2012,and further continuing with

10   the AT&T Fidelity "NetBenefits.com" website; Defendants continually failed to follow the West

11   Pension Plan documents and provide Plaintiff with accrued benefit information as required by

12   ERISA and the Pension Protection Act of2006.

13   22.    Per the AT&T Summary Plan Description, page 31,"Lump Sum Distribution - You may
14   elect a lump sum payment as an alternative form if you make the election with the 90-day period

15   ending on the (i)the day following your Termination of Employment,or(ii)the day your

16   Disability Pension is converted to a Pension Benefit. You will not receive a monthly Pension
17   Benefit if you select this option."

18   23.    Plaintiff attests that she never received an "Accrued Benefits" package by mail from

19   defendant AT&T advising ofaccrued pension benefits earned. Instead, Plaintiffreceived a single
20   letter from AT&T human resources telling her to call in to "take advantage" ofher pension

21   benefit.

22   24.    Plaintiff recalls contacting Fidelity Investments immediately after receiving the AT&T

23   letter, in April 2012. When Plaintiff asked about taking a lump-sum pension benefit, the Fidelity
24   representative said Plaintiff was calling too late (outside ofthe 60-day window)to take the lump-
25   sum. Defendant Fidelity Investment failed to follow plan documents and "knowingly

26   participated" in misleading Plaintiff in violation ofERISA § 502(a)(3).

27   25.    Defendant AT&T,though fully capable ofretrieving call records for Fidelity Investments,

28   refuses to provide exact dates when Plaintiff contacted Fidelity Investments in April of2012,

                                  COMPLAINT           Page 6 of 11
       Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 7 of 24



 1   because call dates will show she contacted Fidelity within the 90-day period to exercise her right
2    to a lump-sum benefit as indicated in the Summary Plan Document and in AT&T final appeal

3    denial letter dated 9/26/2012.

4    E.     Plaintiff has exhausted all administrative appeals with AT&T West Pension Plan

5    26.    On or about January 31,2018, Plaintiff called Net Fidelity customer service to see what

6    their records showed in regard to her pension benefit and asked about whether any pension

7    benefit was posted in her Net Fidelity online account. The rep helped reset her logon credentials,

8    Plaintiff believes it may have been the first time since 2012 she accessed her AT&T NetBenefits
9    website account with Fidelity. Plaintiff was surprised to find a posted estimated monthly annuity

10   in the amount of$459.00 per month beginning at age 65. The Fidelity customer rep emailed the
11   SPD to Plaintiff and instructed her to look to the SPD for instructions how write a letter to dispute

12   the pension benefit.

13   27.    Plaintiff wrote a letter of dispute asking that the lump-sum distribution option she

14   requested for in April 2012 be exercised instead ofreceiving a monthly annuity due to Plaintiff
15   being misled by AT&T employees and Fidelity Investments. Plaintiffs request was denied. The
16   final appeal denial letter was issued 9/26/2018.

17   F.     Defendant Acted in The Financial Interest of AT&T and not the Plan Participant

18   28.    By giving incorrect pension benefit information, defendants sought to coerce Plaintiff into
19   selecting a pension payout option that would solely benefit AT&T & the West Pension Plan to the
20   financial detriment of Plaintiff.

21                                       FIRST CAUSE OF ACTION

22             DENIAL OF BENEFITS.ERISA S 502(aVl^(Bk 29 U.S.C. 81132(a)(1)(B)

23                                        [against all Defendants!

24   29.    Plaintiff realleges and incorporations by reference all allegations contained in paragraphs
25   1 through 20, as iffully stated therein.

26   30.     Under ERISA § 502(A)(1)(B),29 U.S.C. §1132(a)(1)(B), permits a plan participant to
27   enforce their rights under the terms ofthe plan. Plaintiff alleges the following elements for this
28   cause of action:

                                  COMPLAINT             Page 7 of II
       Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 8 of 24



 1           1)Plaintiff properly made a cledm for benefits in April 2012 after responding immediately
2    to a letter from AT&T. When Plaintiff asked to exercise the lump-sum option payment for her

3    pension benefit, she was denied by Fidelity Investments employees and managers despite her
4    calling within the required 90-day election window from the date ofthe package mailing (per the

5    Plan terms.)

6            2)In 2018, after discovering her true plan benefits, Plaintifffiled a pension dispute with

7    AT&T;and finally exhausted the AT&T Plan's administrative appeals process September 2018.

8            3)The Plaintiffis a fully vested participate for a guaranteed, non-forfeitable, bargained for
9    pension benefit from AT&T;to date she h£is not been able to exercise the benefit of her choosing.
10           4)The Plaintiff asserts she was denied access to her entitled lump-sum benefit of
11   approximately $80,000.00, instead AT&T offered a much smaller and less costly benefit to
12   AT&T via an immediate pension annuity of$130.00 per month. AT&T sought to benefit itself to
13   the exclusion of plan participants.

14   31.     Wherefore Plaintiff is entitled to appropriate equitable restitution plus interest from the

15   date ofthe denial of benefits April 2012.

16

17                                    SECOND CAUSE OF ACTION

18             (Breach of Fiduciary Duty under ERISA§ 404(a)(1)(A),29 U.S.C.§1104)
19   [against AT&T HR managers as plan sponsors and administrators, The West Pension Plan,
20   as plan administrators & Fidelity Investments as De-Facto Plan Administrator/Fiduciary]]
21   32.     Plaintiff realleges and incorporations by reference all allegations contained in paragraphs
22   1 through 20,as iffully stated therein.

23   33.     ERISA § 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A), requires fiduciaries to discharge their
24   duties solely in the interests of employee benefit plan participants and beneficiaries and for the
25   exclusive purpose of providing benefits and defraying reasonable expenses of administering the
26   plan.

27   34.     ERISA § 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B), requires fiduciaries to discharge their
28   duties with the care, skill, prudence, and diligence under the circumstances then prevailing that a

                                  COMPLAINT             Page 8 of 11
       Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 9 of 24



 1   prudent man acting in like capacity and familiar with such matters would use in the conduct of an
2    enterprise ofa like character and with like aims.

3    35.    ERISA § 404(a)(1)(D), 29 U.S.C. § 1104(a)(1)(D), requires fiduciaries to discharge their
4    duties in accordance with the plan docximents and instruments governing the plan insofar as such

5    documents and instruments are consistent with the provisions ofERISA.

6    36.    In committing the acts and omissions herein alleged. Defendants AT&T & the West Plan

7    have breached their fiduciary duties in violation of ERISA §§ 404(a)(1)(A) and (B),29 U.S.C. §§

8    1104(a)(1)(A) and (B).

9    37.    All defendants are named to this Cause of Action solely to insure that complete relief can

10   be granted.

11   38.    Wherefore Plaintiff is entitled to appropriate equitable restitution plus interest from the
12   date ofthe denial of benefits April 2012.

13

14                                     THIRD CAUSE OF ACTION

15    Breach of Duty to Adhere to Plan Documents by Non-Fiduciary under ERISA § 502(a)(3))
16                                     [against Fidelity Investments]
17   39.    Plaintiff maintains she contacted Fidelity Investments in April 2012. Defendant AT&T

18   also states in the final appeal letter that Plaintiff called in April and May 2012,but only to "ask
19   about benefits." Plaintiff attempted to exercise her right to the lump-sum benefit well within the
20   90-day window but was told by the Fidelity representative she had to call "within 60-days," hence
21   Fidelity failed to follow plan document terms. Plaintiff believes Fidelity call center
22   representatives and their managers acting as third-party administrators ofthe West Plan,
23   conspired with AT&T to only offer the least costly pension benefit possible to benefit AT&T.
24   40.    All defendants are named to this Cause of Action solely to insure that complete relief can
25   be granted.

26   41.     Wherefore Plaintiff is entitled to appropriate equitable restitution plus interest from the
27   date ofthe denial of benefits April 2012.

28

                                  COMPLAINT              Page 9 of 11
      Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 10 of 24



 1

2

3                                         PRAYER FOR RELIEF

4    WHEREFORE,Plaintiff prays forjudgment as follows:
5    A.      For appropriate equitable relief pursuant to ERISA § 502(a)(3), 29 U.S.C. 1132(a)(3),
6    including restitution of vested lump-sum benefit Plaintiff was entitled to as ofthe date of
7    termination ofher employment fi*om AT&T effective 02/23/2012.
8    B.     Plaintiff estimates the lump-sum benefit to be in the amount of$80,000.00 though to date,

9    AT&T refused to provide an estimate of what the lump-sum benefit would have been. A estimate

10   fi*om an online pension calculator is attached.

11   C.     For reasonable attorneys' fees, if any, and costs incurred by Plaintiffin the prosecution of
12   this action pursuant to ERISA § 502(g), 29 U.S.C. § 1132(g);

13   D.     For pre-judgment interest and post-judgment interest on any and all amounts awarded to
14   Plaintiff; and

15   E.     For all such fiirther and other relief as the Court deems equitable and just.

16

17                                    DEMAND FOR JURY TRIAL

18   Plaintiff demands ajiuy trial on all issues.

19   Respectfully submitted.

20   Date: December 20,2018                Name:

21

22

23

24

25

26

27

28

                                 COMPLAINT             Page 10 of 11
      Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 11 of 24



 1

2

3                                              VERIFICATION

4                            Verfication of Pleading(Code. Civ. Proc.,§ 446)

5            Declaration under Penalty ofPerjury Form (Code Civ. Proc.,§§ 446,2015.5)

6

7    ANNETTE SHAUGHNESSY v. AT&T CORPORATION,at. al.,

8    Case Number:

9

10   I, ANNETTE SHAUGHNESSY,declare:

11   I am the plaintiffin the above-entitled matter.

12

13   I have read the foregoing COMPLAINT - Claim ofintentional denial of benefits in violation of
14   ERJSA,and know the contents thereof:

15

16   The same is true of my own knowledge,except as to those matters which are therein stated on
17   information and belief, and, as to those matters, 1 believe it to be true.

18

19   Executed on, December 20,2018, at Santa Rosa, Sonoma County, California.
20   1 declare(or certify) under penalty of pequry that the foregoing is true and correct.
21

22

23

24                                                                      Annette Shdughnessy,Plaintiff
25

26

27

28

                                  COMPLAINT             Page 11 of 11
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 12 of 24




      EXHIBIT ONE
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 13 of 24




                                                                          AT&T Sen/Ices,Inc.
                                                                          P.O.B<Hcmi60
                                                                          DaHa$,TX 75313-2160




                                           CERTIFIED MAIL
                                   917199 9991 7036 4975 0618




September 26,2018


Annette Shaughnessy
2115 Kawana Springs Rd.
Apt. 1208
Santa Rosa, CA 95404

Re: Lump Sum Ellgibility Dispute

Dear Ms. Shaughnessy:

In accordance with your written request received on June 1,2018, please be advised that th ^ Benefit
Plan Committee (the "Committee"), pursuant to provisions of the West Program of the AT8 After
Pension Benefit Plan (the "Plan"), completed the review of your appeal on August 13,2018 cing
thoroughly examining the file compiled with respect to the review of your denied claim, inci rnlttee
any materials you submitted with your appeal,the Committee denied your appeal. The Cor and In
determined that under the provisions of the Plan,the facts and circumstances of your appe
                                                                                                !■
                                                                                                 iOn
the exercise of Its fiduciary authority, you are not eligible to receive your West Program pec liy
benefit In the form of a Lump Sum,because you did not elect to receive one within the 90
window after termination of employment set forth by the Plan.


Plan Provisions
                                                                                                 2011
The West Program of the AT&T Pension Benefit Plan Amended and Restated: January 1

Section 7.3:


         "7.3     EARLY RETIREMENT PENSION.

                                                                                                      am
                  7.3.1    IN GENERAL. A Program Participant may elect to receive his Pr
                           Pension Benefit prior to his Normal Retirement Age but reduce             ' :o


                           reflect such Program Participant's younger age and earlier
                           commencement of payments using the applicable reduction fa            tors

                           provided in Subsection 7.3.2 below.



AT&T
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 14 of 24




              7.3.2 AMOUNT OF EARLY RETIREMENT PENSION.Subject to the remajn
                                                                          11"^
                         provisions of this Article and any applicable special provisions of j^nticles
                         VIII and any additional applicable provisions in the Program or th ^ 'Ian,
                         the amount of the Program Participant's Early Retirement Pensit
                         be determined in accordance with the following:

                         (2)      Does Not Satisfy Modified Rule of 75. If a Program Parti
                                  does not satisfy the requirements of the Modified Rule
                                  of his Termination of Employment,the amount of such
                                  Retirement Pension will equal such Program Participantj
                                  Normal Retirement Pension calculated under Section 7.
                                  reduced by the applicable early retirement factor in the j
                                  following table based on such Program Participant's age
                                  Annuity Starting Date."

Subsection 13.1:

                                                                                                 ept as
       "13.1 AUTOMATIC FORMS OF PAYMENT OF PROGRAM PENSION BENEFIT.
                                                                                                 □aid in
               provided in Section 13.2, a Program Participant's Pension Benefit will be
               the form of payment applicable to such Program Participant as follows:
                                                                                                 jity
               13.1.1 SINGLE LIFE ANNUITY. If a Program Participant is living on his Anr
                       Starting Date and does not have a Spouse on such date, his Pro{
                       Pension Benefit will automatically be paid in the form of a Singl(
                          Annuity.

                                                                                                   iving
               13.1.2 JOINT AND 50% SURVIVOR ANNUITY. If the Program Participant
                                                                                                 r5gram
                          on his Annuity Starting Date and has a Spouse on such date, his
                          Pension Benefit will automatically be paid in the form of a Joint bnd 50%
                          Survivor Annuity."

Subsection 13.2.4:


        "13.2.4 LUMP SUM. The lump sum form of payment is available to {and only to)
                Program Participant at his Termination of Employment, provided the Pr g
                   Participant makes an election in accordance with the following provisioi s
                   (1)     Eligibility. A Program Participant who does not make the electic i of a
                           Lump-Sum payment within the applicable ninety (90) day electi
                           period will not be eligible to elect the Lump Sum form of paym€
                   (3)     Election Window. An election of the Lump Sum must be made ^ i
                           the ninety (90) day period ending on (i) the day following the Pr
                           Participant's Termination of Employment, in the case of a Progr
                           Pension Benefit, or (ii) the day as of which a Disability Pension i
                           converted to a Program Pension Benefit. The election period wi
                           extended to the ninetieth (90th) day following the date of
                           personal delivery of the notice described in Section 12.4 of the I Uin..


AT&T
                                                                                                           fv
 Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 15 of 24




AT&T Pension Benefit Plan Amended and Restated Effective as of January 1.2011

Subsection 3.1(58):

        "(58) Modified Rule of 75; means with respect to each Component Pension Prfljgfam
                other than the Southeast Management Program,the attainment by a
                Participant of any one of the following combinations of age and service
                determined as of such Participant's Termination of Employment:

                (a)      Age sixty-five (65) years and ten (10) years of a Term of Employnr
                (b)      Age fifty-five (55)years and twenty(20) years of a Term of Empl(j\
                (c)      Age fifty(50)years and twenty-five(25) years of a Term of Empl< \
                         or



                (d)      Any age and thirty(30) years of Term of Employment.

In addition to the above,a Program Participant with respect to the Southeast Program
last employment with an AT&T Controlled Group Member is not with a Program Employ
respect to the Southeast Program will be granted a Program Pension Benefit from the S
Program based on him having satisfied the Modified Rule of 75 only if such Program Par
has a Term of Employment with Program Employers of the Southeast Program equal to s
ten (10) years as of his Termination of Employment."


Facts
You began employment with Pacific Bell Telephone Company on August 11,2003,as a               kiown
bargained employee eligible to participate in the Pacific Telesis Group Pension Plan, no
as the West Program, which is a component of the Plan. During your Term of Employm
("TOE"), you incurred various periods of Family Care Leaves of Absence( LOAs )from A
 25, 2009,through November 1,2011, and your TOE date was adjusted to September 17
 after you returned to work on November 1, 2011. On January 21,2012, you incurred an
 Family Care LOA, but you did not return to work from this LOA. You remained employee
 Pacific Bell Telephone Company until your termination of employment, which occurred i
                                                                                                 date
 February 23, 2012. As a result of your termination of employment while on LOA,your T
 is adjusted to October 20,2004,in accordance with the applicable LOA policies.
 In March 2012, you contacted the Fidelity Service Center regarding your pension and sa^
 plan benefits various times. You did not indicate an intent to commence and did not rei
 lump sum during your conversations with Fidelity Service Center. You also spoke with F
 retail branches during this time period; the content of those discussions is unknown, bu
 standard procedure for Fidelity retail associates is to direct any questions regarding AT8 jT
 pension payment options back to the Fidelity Service Center.
                                                                                                 nailed
 Following your February 23,2012 termination of employment,the Fidelity Service Cent(
 an Accrued Benefit("AB")Statement on April 11,2012 to your address of record. The
 statement reflected your eligibility to receive your West Program Deferred Vested Pens


AT&T
  Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 16 of 24




("DVP") benefit upon your attainment of age 65, payable as a Single Life Annuity( SLA )i
amount of $459.98. The AB Statement additionally indicated that you were eligible to el«:t
commence your pension benefit in the form of a Lump Sum as long as you completed thi
election within 90 days of the receipt of your AB Statement. The address on record was^
Alamos Rd.,Santa Rosa, CA,95409,which we have confirmed was your permanent adar€|.
file with the Fidelity Service Center during your 90-day election window following the
April 11,2012 AB Statement mail date. This AB package was not returned to the Fidelity
Center as undeliverable mail.

From April 2012 through May 2012, you contacted the Fidelity Service Center regarding ^
pension and savings plan benefits. Each time you called regarding your pension account,
 phone call was transferred to a dedicated AT&T representative.
 In March 2013,the Fidelity Service Center mailed a letter to you, notifying you that you
 eligible to commence your West Program DVP benefit, in the form of an annuity paymei         \e ble;
 any time. Due to system limitations, a copy of the exact letter mailed to you was not ave
 however,a sample letter mailed to this population has been provided.
 On July 15, 2014, you contacted the Fidelity Service Center and stated that you attempt^
 review your pension benefit online, but claimed that you were not able to see the value
 pension benefit at age 65, nor were you able to determine if a Lump Sum was available 1
 The Fidelity Service Center representative confirmed that under the West Prograrn, a Lu
 was only available within 90 days from your date of termination. The Fidelity Service Ce
 representative also confirmed your AB of $459.98 at age 65. During this call, you also cl; dmcated
                                                                                               ed

 that you received a letter approximately a year after you terminated employment that ii
 you would be eligible for a pension benefit of $100 per month.
 On January 31,2018, you contacted the Fidelity Service Center to request a copy of
 Summary Plan Description ("SPD"). During this call, you stated that you were never off^
 Lump Sum and claimed when you contacted the Fidelity Service Center previously, you \
 advised that you were only eligible for a pension benefit of $100 per month, which you i
 wish to commence at that time. The Fidelity Service Center representative assisted you
 accessing your account online, and you confirmed that you were able to view your $459
 amount. Subsequently, you contacted the Fidelity Service Center on February 2, 2018,\
 to dispute your current ineligibility for a Lump Sum,as you asserted that you were neve
  a Lump Sum payment option after your termination of employment. You confirmed th-         c J
  wished to dispute your ineligibility for a Lump Sum and stated that you would submit y
  dispute in writing.

  On February 15,2018,the Fidelity Service Center received your claim against the Plan, < in the
  February 12, 2018, in which you requested to receive your West Program pension bene
  form of a Lump Sum. In your claim, you indicated that when you contacted the Fidelity service
                                                                                          you did
  Center in 2012 to inquire about your pension benefit, you were advised at that time tl^pnthly
  not qualify for a Lump Sum payment option, and. Instead, you were only eligible for a n     ■n
  annuity DVP benefit of $100. You requested to be notified of the amount your Lump Si        VP
  benefit, and after this notification, you would decide if you wanted to commence your
  benefit as a Lump Sum or have your pension benefit remain as an annuity. The Fidelity >lervice
  Center acknowledged receipt ofthe claim on February 16, 2018.



AT&T
 Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 17 of 24




You contacted the Fidelity Service Center on April 9,2018,and requested summaries o t
notes or conversations that occurred on your account regarding your pension benefit fro
2012. The Fidelity Service Center representative stated that you would need a subpoena
court order to obtain call transcripts from the Fidelity Service Center. The Fidelity Servic
Center representative also confirmed that you were eligible to elect a Lump Sum paymei         cithe
option within 90 days of your date of termination. You stated that you attempted to coll       anline
Lump Sum in 2012; however, you asserted that you were not able to access your accoun^          Dnthly
and that a Fidelity Service Representative advised your that you were only eligible for a      rom
pension benefit of $100. You also requested Plan documents and an "AT&T stock letter" 3peals
2012. The Fidelity Service Center representative advised you to write to the Claims and
department for this information.

On April 17,2018,the Fidelity Service Center received a letter from you, dated April 9, 2C II, in
which you requested Plan documents and to update your address on file. Additionally, y
requested summaries of your phone conversations with the Fidelity Service Center in 20.
during which your pension benefit was discussed. As a result,the Fidelity Service Center       ons on
Employee Advocacy Group(EAG)submitted your Plan document request to AT&T Opera jments
April 20,2018,and the EAG mailed you a letter confirming that your request for Plan doc
was submitted to AT&T for fulfillment,and you would receive those documents under se be rate
cover. The letter also confirmed that our records indicated you contacted the Fidelity Se jv c
Center on April 9,2018 to update your address to 2115 Kawana Springs Rd., Apt 1208, S« nia
Rosa, CA,95404. AT&T Operations fulfilled your Plan document request on April 30,201 [.
                                                                                               record
The Fidelity Service Center mailed a claim determination letter to your current address c
 on May 16,2018,denying your request to receive your West Program pension benefit in ch
form of a Lump Sum since you was mailed the appropriate AS Statement following your
termination of employment,and the AB Statement contained the necessary disclaimer
 concerning the 90 day Lump Sum election window. Additionally,the Fidelity Service Cer [e
                                                                                       pcm
                                                                                                r


 advised that if you had elected to commence your pension benefit in the form of a SLA l ar
 your termination of employment, your monthly SLA would have been $130.17, which w( u
 have been reduced from your AB of $459.98 due to an early retirement factor.
                                                                                               which
 On June 1,2018,the Fidelity Service Center received your appeal, dated May 29, 2018, i
                                                                                               since
 you requested to receive your West Program pension benefit in the form of a Lump SufT
 you believed you were advised that you were not eligible for a Lump Sum payment opti< nj and
 on June 8, 2018,the Fidelity Service Center received a second undated appeal letter, wh Icn was
 materially similar to the appeal letter received on June 1,2018. In your appeal, you also it in
 requested copies of your interactions with the Fidelity Service Center regarding your bei
 2012, in addition to a copy of the AB statement that was mailed to your address on recc
 your termination of employment. Additionally, you requested a copy of a letter you ind :ated
                                                                                        D.'oo in
 was mailed to all AT&T employees regarding AT&T's election not to deposit $200,000,0(
 the pension trust, but electing to deposit AT&T stock instead. You also requested recor sjof
 your online interactions when you attempted to access your account via NetBenefits.co^nd .in

 2012. The Fidelity Service Center acknowledged receipt of your appeal on June 5, 2018;
 AT&T mailed an appeal extension letter to you on July 16,2018.




AT&T
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 18 of 24




Determination of the Committee
After thoroughly examining the file compiled with respect to the review of your denied clair
including any materials submitted with the appeal,the Committee denied your appeal. The
                                                                                               the
Committee determined that under the provisions of the Plan, the facts and circumstances o
appeal, and in the exercise of its fiduciary authority, you are not eligible to receive your We;
Program pension benefit in the form of a Lump Sum, because you did not elect to receive or 5 within
the 90 day window after termination of employment set forth by the Plan.
                                                                                                  for
The Committee has the exclusive, discretionary authority to interpret pension related matte
                                                                                               a^lon is
the Company. Under the terms of the Plan and the by-laws that govern the Committee,thi
final and is not subject to further administrative review. You have exhausted the internal
administrative review process. Federal law gives you the right to bring an action under Sect
502(a)of the Employee Retirement Income Security Act("ERISA"). However, no legal actior rrjay be
                                                                                                le date
commenced or maintained against the Plan or its administrators more than five years
of this letter. In addition, you are entitled to receive, upon request and free of charge, reas inable
access to and copies of, all documents, records, and other information relevant to your claiij|   or


benefits. The Committee considers this matter closed.

Additionally on September 5,2018,1 received your letter dated August 27, requesting
                                                                                               Team,
employment records. I forwarded your letter to the AT&T Employee Personnel Record
which will respond to you directly about that request In a separate letter.

Sincerel




Jeremy Siegel v
Secretary- Benefit Plan Committee




AT&T
                                                                                               r
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 19 of 24




      EXHIBIT TWO
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 20 of 24


                                    PensionBenefits
                                     Total HR & Benefits Solutions


                                       Lump Sum Value

       Basic Information
             Date of Birth                                                               8/19/1960
               Current Age (Completed Months)                                              64.3333
               Retirement Age                                                                   53
               Beneficiary Date of Birth                                                       N/A
               Beneficiary Years Younger                                                       N/A
               Benefit Start Date                                                        8/19/2013
               Determination Date                                                         1/1/2025

       Actuarial Assumptions:
             Mortality Table                              APPLICABLE_ANNUITY_TABLE_2012
             Age Set Back                                                             0
             Beneficiary Mortality Table                  APPLICABLE_ANNUiTY_TABLE_2012
             Beneficiary Age Set Back                                                 0
               Interest Rate                                                                      3%

       Lump Sum Information:
               Monthly Benefit                                                            $ 459.00
               Normal Form of Payment                                                     Life-Only
               Lump Sum Factor                                                            14.79978

       Lump Sum Calculation:
               Lump Sum = Monthly Benefit x 12 x Lump Sum Factor
               Lump Sum =$ 459.00 x 12 x 14.79978
               Lump Sum =$ 81,517.19

    Note: The information provided is for your reference oniy. Consult an enroiied actuary or a
    qualified financial consultant prior to making any financial decisions.




    700 E. Park Ovd.,Suite 108,Piano. TX 75074   P:972.424.2230 F:972.4245039   pensionbenefH&ccin
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 21 of 24




  EXHIBIT THREE,
                Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 22 of 24

AUTHENTICATED
US.COVERNMeNT^,«>4
 INFORMATION ^   B
          'O^
         CPO>




                     §2509.75^                                                           29 CFR Ch. XXV (7-1-10 Edition)

                     was prudent, and thus whether the advance                    D-2 Q: Are persons who have no power to
                     was for reasonable expenses, is to be Judged               make any decisions as to plan policy, inter
                     pursuant to section 404 of the Act (relating               pretations, practices or procedures, but who
                     to fiduciary responsibilities).                            perform the following administrative func
                                                                                tions for an employee benefit plan, within a
                     [40 FR 31755, July 29,1975. Redesignated at 41             framework of policies, interpretations, rules,
                     FR1906, Jan. 13,1976]                                      practices and procedures made by other per
                                                                                sons, fiduciaries with respect to the plan:
                     §2509.75-8 Questions and answers re                          (1) Application of rules determining eligi
                        lating to fiduciary responsibility                      bility for participation or benefits;
                         tinder the Employee Retirement In                        (2) Calculation of services and compensa
                         come Security Act of 1974.                             tion credits for benefits;
                       The Department of Labor today issued                      (3) Preparation of employee communica
                     questions and answers relating to certain as               tions material;
                                                                                 (4) Maintenance of participants' service
                     pects of fiduciary responsibility under the
                                                                                and employment records;
                     Act, thereby supplementing ERISA IB 75-5
                                                                                 (5) Preparation of reports required by gov
                     (29 CFR 2555.75-5) which was issued on June
                                                                                ernment agencies;
                     24, 1975, and published in the Federal. Reg
                                                                                 (6) Calculation of benefits;
                     ister on July 28,1975(40 FR 31598).
                                                                                 (7) Orientation of new participants and ad
                       Pending the issuance of regulations or                   vising participants of their rights and op
                     other guidelines, persons may rely on the an               tions under the plan;
                     swers to these questions in order to resolve                (8) Collection of contributions and applica
                     the issues that are specifically considered.               tion of contributions as provided in the plan;
                     No inferences should be drawn regarding                        (9) Preparation of reports concerning par
                     Issues not raised which may be suggested by                ticipants' benefits;
                     a particular question and answer or as to                   (10) Processing of claims; and
                     why certain questions, and not others, are                     (11) Making recommendations to others for
                     included. Furthermore, in applying the ques                decisions with respect to plan administra
                     tions and answers, the effect of subsequent                tion?
                     legislation, regulations, court decisions, and               A: No. Only persons who perform one or
                     interpretive bulletins must be considered. To              more of the functions described in section
                     the extent that plans utilize or rely on these             3(21)(A) of the Act with respect to an em
                     answers and the requirements of regulations                ployee benefit plan are fiduciaries. There
                     subsequently adopted vary from the answers                 fore. a person who performs purely ministe
                     relied on, such plans may have to be amend                 rial functions such as the types described
                     ed.                                                        above for an employee benefit plan within a
                       An index of the questions and answers, re                framework of policies, interpretations, rules,
                     lating them to the appropriate sections of                 practices and procedures made by other per
                     the Act, is also provided.                                 sons Is not a fiduciary because such person
                                                                                does not have discretionary authority or dis
                                               Index
                                                                                cretionary control respecting management
                       Key to question prefixes: D—refers to defi               of the plan, does not exercise any authority
                     nitions; FR—refers to fiduciary responsi                   or control respecting management or dis
                     bility.                                                    position of the assets of the plan, and does
                                                                                not render investment advice with respect to
                                 Section No.                  Question No.      any money or other property of the plan and
                                                                                has no authority or responsibility to do so.
                     3(21)(A)                          D-2. D-3, D-4. D-S.        However, although such a person may not
                     3(38)                             FR-15.
                                                                                be a plan fiduciary, he may be subject to the
                     402(c)(1)                         FR-12.
                                                                                bonding requirements contained in section
                     402(c)(2)                         FR-15.
                                                                                412 of the Act if he handles funds or other
                     402(C)(3)                         FR-15.
                     403(a)(2)                         FR-15.
                                                                                property of the plan within the moaning of
                     404(a)(1)(B)                      FR-11. FR-17.            applicable regulations.
                     405(a)                            FR-13, FR-14. FR-16.       The Internal Revenue Seiwice notes that
                     40S(C)(1)                         FR-12, FR-15.            such persons would not be considered plan fi
                     405(C)(2)                         D-4. FR-13. FR-14.       duciaries within the meaning of section
                                                        FR-16.                  4975(e)(3) of the Internal Revenue Code of
                     412                               D-2.                     1954.
                                                                                  D-3 Q: Does a person automatically become
                       Note: Questions D-2, D-3, D-4, and D-5 re                a fiduciary with respect to a plan by reason
                     late to not only section 3(21)(A) of title I of            of holding certain positions in the adminis
                     the Act, but also section 4975(e)(3) of the In             tration of such plan?
                     ternal Revenue Code (section 2(X)3 of the                      A: Some offices or positions of an em
                     Act). The Internal Revenue Service has indi                ployee benefit plan by their very nature re
                     cated its concurrence with the answers to                  quire persons who hold them to perform one
                     these questions.                                           or more of the fiinctions described in section


                                                                              364
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 23 of 24




     Employee Benefits Security Admin., Labor                                              §2509.75-8

    3(21)(A) Of the Act. For example, a plan ad          persons other than named fiduciaries to
    ministrator or a trustee of a plan must, be          carry out fiduciary responsibilities, as pro
    the very nature of his position, have "dis           vided in section 405(c)(2).
    cretionary authority or discretionary re               The Internal Revenue Service notes that it
    sponsibility in the administration" of the           would reach the same answer to this ques
     plan   within    the    meaninB:   of   section     tion under section 4975(e)(3) of the Internal
     3(21)(A)(iii) of the Act. Persons who hold          Revenue Code of 1954.
     such positions will therefore be fiduciaries.         D-5 Q; Is an officer or employee of an em
       Other offices and positions should be exam        ployer or employee organization which spon
     ined to determine whether they involve the          sors an employee benefit plan a fiduciary
     performance of any of the functions de              with respect to the plan solely by reason of
     scribed in section 3(21)(A) of the Act. For ex      holding such office or employment if he or
     ample, a plan might designate as a "benefit         she performs none of the functions described
     supendsor" a plan employee whose sole func          in section 3(21)(A) of the Act?
     tion is to calculate the amount of benefits to        A: No, for the reasons stated in response to
     which each plan participant is entitled in ac       question D-2.
     cordance with a mathematical formula con                The Internal Revenue Service notes that it
     tained in the written instrument pursuant to        would reach the same answer to this ques
     which the plan is maintained. The benefit su        tion under section 4975(o)(3) of the Internal
     pervisor, after calculating the benefits,           Revenue Code of 1954.
     would then inform the plan administrator of             FRr-11 Q: In discharging fiduciary respon
     the results of his calculations, and the plan       sibilities, may a fiduciary with respect to a
     administrator would authorize the payment           plan rely on information, data, statistics or
     of benefits to a particular plan participant.       analyses provided by other persons who per
     The benefit supervisor does not perform any         form purely ministerial functions for such
     of the functions described in section 3(21XA)       plan, such as those persons described in D-2
     of the Act and is not, therefore, a plan fidu       above?
     ciary. However, the plan might designate as           A: A plan fiduciary may rely on informa
     a "benefit supervisor" a plan employee who          tion, data, statistics or analyses furnished
     has the final authority to authorize or dis         by persons performing ministerial functions
     allow benefit payments in cases where a dis
                                                         for the plan, provided that he has exercised
     pute exists as to the interpretation of plan        prudence in the selection and retention of
     provisions relating to ellETibility for benefits.   such persons. The plan fiduciary will be
     Under these circumstances, the benefit su-
                                                         deemed to have acted prudently in such se
     peiwlsor would be a flduciary within the            lection and retention if, in the exercise of or
     meaning of section 3(21)(A) of the Act.
       The Internal Revenue Service notes that it
                                                         dinary care in such situation, he has no rea
                                                         son to doubt the competence, integrity or re
     would reach the same answer to this ques
                                                         sponsibility of such persons.
     tion under section 4975(e)(3) of the Internal
     Revenue Code of 1954.
                                                           FR-12 Q: How many fiduciaries must an
      D-4 Q:In the case of a plan established and        employee benefit plan have?
     maintained by an employer, are members of             A: There is no required number of fidu
     the board of directors of the employer fidu         ciaries that a plan must have. Each plan
     ciaries with respect to the plan?                   must, of course, have at least one named fi
       A: Members of the board of directors of an        duciary who serves as plan administrator
     employer which maintains an employee ben            and, if plan assets are held in trust, the plan
     efit plan will be fiduciaries only to the ex        must have at least one trustee. If these re
     tent that they have responsibility for the          quirements are met, there is no limit on the
     functions described in section 3(21)(A) of the      number of fiduciaries a plan may have. A
     Act. For example, the board of directors may        plan may have as few or as many fiduciaries
     be responsible for the selection and retention      as are necessary for its operation and admin
     of plan fiduciaries. In such a case, members        istration. Under section 402(c)(1) of the Act,
     of the board of directors exercise "discre          if the plan so provides, any person or group
     tionary authority or discretionary control          of persons may serve in more than one fidu
     respecting management of such plan" and             ciary capacity, including serving both as
     are, therefore, fiduolariea with respect to the     trustee and administrator. Conversely, fidu
     plan. However, their responsibility, and, con       ciary responsibilities not involving manage
     sequently, their liability, is limited to the       ment and control of plan assets may, under
     selection and retention of fiduciaries (apart       section 405(c)(1) of the Act, bo allocated
     from co-fiduciary liability arising under cir       among named fiduciaries and named fidu
     cumstances described in section 405(a) of the       ciaries may designate persons other than
     Act). In addition, if the directors are made        named fiduciaries to carry out such fiduciary
     named fiduciaries of the plan, their liability      responsibilities, if the plan instrument ex
      may be limited pursuant to a procedure pro         pressly provides procedures for such alloca
     vided for in the plan instrument for the allo       tion or designation.
     cation of flduciary responsibilities among              FR-13 Q;If the named fiduciaries of an em
     named fiduciaries or for the designation of          ployee benefit plan allocate their fiduciary

                                                       365
Case 3:18-cv-07663-WHA Document 1 Filed 12/20/18 Page 24 of 24




     §2509.75-8                                                29 CFR Ch. XXV (7-1-10 Edition)
     responsibilities among themselves in accord       liability for the acts and omissions of the
     ance with a procedure set forth in the plan       person to whom such responsibility is dele
     for the allocation of responsibilities for oper   gated?
     ation and administration of the plan, to            A: No. Section 405(c)(1) does not allow
     what extent will a named flduciary be re          named fiduciaries to delegate to others au
     lieved of liability for acts and omissions of     thority or discretion to manage or control
     other named fiduciaries in carrying out fidu
                                                       plan assets. However, under the terms of sec
     ciary responsibilities allocated to them?
       A; If named fiduciaries of a plan allocate      tions 403(a)(2) and 402(c)(3) of the Act. such
     responsibilities in accordance with a proce       authority and discretion may be delegated to
     dure for such allocation set forth in the plan,   persons who are investment managers as de
     a named fiduciary will not be liable for acts     fined in section 3(38) of the Act. Further,
     and omissions of other named fiduciaries in       under section 402(cK2) of the Act, if the plan
     carrying out fiduciary responsibilities which     so provides, a named fiduciary may employ
     have been allocated to them, except as pro        other persons to render advice to the named
     vided in section 405(a) of the Act. relating to   fiduciary to assist the named fiduciary in
     the general rules of co-fiduciary responsi        carrying out his investment responsibilities
     bility, and section 405(c)(2)(A) of the Act. re   under the plan.
     lating in relevant part to standards for es         FRr-16 Q: Is a fiduciary who is not a named
     tablishment and implementation of alloca          fiduciary with respect to an employee ben
     tion procedures.                                  efit plan personally liable for all phases of
       However, if the instioiment under which
                                                       the management and administration of the
     the plan is maintained does not provide for a
                                                       plan?
     procedure for the allocation of flduciary re
    sponsibilities among named fiduciaries, any          A; A fiduciary with respect to the plan who
    allocation which the named fiduciaries may         is not a named fiduciary is a fiduciary only
    make among themselves will be ineffective          to the extent that he or she performs one or
     to relieve a named fiduciary from responsi        more of the functions described in section
     bility or liability for the performance of fi     3(21)(A) of the Act. The personal liability of
    duciary responsibilities allocated to other        a fiduciary who is not a named fiduciary is
    named fiduciaries.                                 generally limited to the fiduciary functions,
      FRr-14 Q: If the named fiduciaries of an em      which he or she performs with respect to the
    ployee benefit plan designate a person who is      plan. With respect to the extent of liability
    not a named fiduciary to carry out fiduciary       of a named fiduciary of a plan where duties
    responsibilities, to what extent will the          are properly allocated among named fidu
    named fiduciaries be relieved of liability for     ciaries or where named fiduciaries properly
    the acts and omissions of such person in the       designate other persons to carry out certain
    performance of his duties?                         fiduciary duties, see question FRr-13 and FR^
      A: If the instrument under which the plan        14.
    is maintained provides for a procedure under
    which a named fiduciary may designate per            In addition, any fiduciary may become lia
    sons who are not named fiduciaries to carry        ble for breaches of fiduciary responsibility
    out fiduciary responsibilities, named fidu         committed by another flduciary of the same
    ciaries of the plan will not be liable for acts    plan under circumstances giving rise to co-
    and omissions of a person who is not a             fiduciary liability, as provided in section
    named fiduciary in carrying out the fidu           405(a) of the Act.
    ciary responsibilities which such person has         FR^17 Q: What are the ongoing responsibil
    been designated to carry out, except as pro        ities of a fiduoiary who has appointed trust
    vided in section 405(a) of the Act, relating to    ees or other fiduciaries with respect to these
    the general rules of co-fiduciary liability,       appointments?
    and section 405(c)(2)(A) of the Act, relating        A: At reasonable intervals the performance
    in relevant part to the designation of persons     of trustees and other fiduciaries should be
    to carry out fiduciary responsibilities.           reviewed by the appointing fiduciary in such
      However, if the instrument under which
                                                       manner as may be reasonably expected to en
    the plan is maintained does not provide for a
                                                       sure that their performance has been in com
    procedure for the designation of persons who
                                                       pliance with the terms of the plan and statu
    are not named fiduciaries to carry out fidu
    ciary responsibilities, then any such designa      tory standards, and satisfies the needs of the
    tion which the named fiduciaries may make          plan. No single procedure will be appropriate
    will not relieve the named fiduciaries from        in all cases; the procedure adopted may vary
    responsibility or liability for the acts and       in accordance with the nature of the plan
    omissions of the persons so designated.            and other facts and circumstances relevant
      FR-15 Q: May a named fiduciary delegate          to the choice of the procedure.
    responsibility for management and control          [40 FR 47491. Oct. 9. 1975. Redesignated at 41
    of plan assets to anyone other than a person
                                                       FR1906, Jan. 13. 1976]
    who is an investment manager as defined in
    section 3(38) of the Act so as to be relieved of


                                                   366
